       Case 1:19-cv-10443-AT-JLC Document 26 Filed 12/14/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
ADERA WILLIAMS,                                                   DOC #: _________________
                                                                  DATE FILED: 12/14/2020
                      Plaintiff,

              -against-                                            19 Civ. 10443 (AT) (JLC)

COMMISSIONER OF SOCIAL SECURITY,                                           ORDER

                Defendant.
ANALISA TORRES, District Judge:

       Having received no objections to the Report and Recommendation (the “R&R”), ECF
No. 25, of the Honorable James L. Cott, the Court reviewed the R&R for clear error, and found
none. Santiago v. Colvin, No. 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17, 2014).

        The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Defendant’s
motion for judgment on the pleadings is DENIED, Plaintiff’s motion is GRANTED, and this
matter is REMANDED to the administrative law judge pursuant to sentence four of 42 U.S.C.
§ 405(g), for further proceedings consistent with the R&R.

        The Clerk of Court is directed to terminate the motions at ECF Nos. 20 and 22, and close
the case.

       SO ORDERED.

Dated: December 14, 2020
       New York, New York
